

116 HR 6500 IH: Eliminating Leftover Expenses for Campaigns from Taxpayers (ELECT) Act of 2020
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6500IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Gallagher introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce Federal spending and fund the acquisition of unexpired personal protective equipment (including face masks) for the strategic national stockpile by terminating taxpayer financing of Presidential election campaigns.1.Short titleThis Act may be cited as the Eliminating Leftover Expenses for Campaigns from Taxpayers (ELECT) Act of 2020.2.Termination of taxpayer financing of Presidential election campaigns(a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2019..(b)Termination of fund and account(1)Termination of Presidential election campaign fund(A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section:9013.TerminationThe provisions of this chapter shall not apply with respect to any Presidential election (or any Presidential nominating convention) after the date of the enactment of this section, or to any candidate in such an election..(B)Transfer of remaining fundsSection 9006 of such Code is amended by adding at the end the following new subsection:(d)Transfer of funds remaining after terminationThe Secretary shall transfer the amounts in the fund as of the date of the enactment of this subsection to the Department of Health and Human Services to be used to acquire unexpired personal protective equipment (including face masks) for the strategic national stockpile under section 319F–2 of the Public Health Service Act..(2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section:9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any Presidential election after the date of the enactment of this section..(c)Clerical amendments(1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:Sec. 9013. Termination..(2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:Sec. 9043. Termination..